DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 1/27/2021 with a priority date of 2/19/2014.
Claims 1-20 are currently pending and have been examined.

Status of Amendments
Applicant amendments have been entered.
Claims 1-20 remain rejected under 35 USC 101.
Claims 1-20 remain rejected for double patenting.
Applicant amendment overcome the rejection under 35 USC 112(b).
Claims 1-20 remain rejected under 35 USC 103. 
Applicant’s arguments are addressed following the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10,163,132. Although the claims at issue are not identical, they are not patentably distinct from U.S. Patent No. 10,163,132”
16/193263; The independent claims are collecting location data, creating a geographic heatmap, rendering the heatmap and rendering concentric circles. Dependent claims have thersholds, promotional offers and geofences that detect users, as well as updating the display and providing promotional offers.. 
U.S. Patent No. 10,163,132; The independent claims are collecting location data, creating a geographic heatmap, rendering the heatmap, analyzing the density, generating a geofence, detecting target users, rendering concentric circle, receiving thresholds, updating the display and presenting promotional offers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claims 1-12 offer a method, claims 13-19 offer a system, and claim 20 offer a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 
Step 2A: 
Prong 1: The claims recite abstract concepts that include collecting location data points of a group of users based on received requests and creating a geographic heatmap based on the collected data that identifies density distributions of the data at identified locations. The heatmap is rendered and a plurality of concentric circle around a target location are also rendered where the concentric circles are higher as the number of data points increase. An updated density profile is received and the concentric circles around the location are modified. Dependent claims offer parameters for the number of data points, threshold holds for updating the circles on the heat map, a scheme to highlight density, labels, types of requests, presenting promotional publications and geofences. These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: This judicial exception is not integrated into a practical application because the claimed computerized device are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 

Examiner position is that the claimed interface merely displays data and the claimed requests over a network is merely the source of the data, which amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Further, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)).
Examiner position is that for the claimed interface it is important to keep in mind that an improvement in the abstract idea itself (e.g. heatmap) is not an improvement in technology of interfaces. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Reciting an interface and modifying an interface amounts to mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome, which is like remotely accessing user-specific information through a mobile interface and pointers to retrieve the information 
Further, receiving updated data and modifying the presentation of data based on the received data and Dependent claims that recites “dynamically altering the display of the circles” does not amount to collecting, displaying, and manipulating data. By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. Similarly, receiving updated data and modifying the presentation of data and modifying the display of the circles, dynamically or otherwise, does not offer what specific steps were undertaken other than merely using the abstract idea in the context of an interface, which is mere instructions to apply an exception.
Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with where requests are sent over a network and information is rendered on interfaces, then updated The claimed machines are not particular, and fail to provide meaningful limitations. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely collect activity data from user devices, create a map overlay based on the data, analyze the density distribution and generate a boundary using generic technology that implements the various steps.
The claim recites the additional limitations of one or more processor and user devices that merely perform the functions of creating a heat map and requesting information and a central server that implements the steps. The one or more processor and computing device are recited at a high level of generality and under the broadest reasonable interpretation comprise only a microprocessor, memory and transmitter to simply perform the generic computer function of collecting data, organizing data and presenting data. At best these device are a combination of software and/or hardware that performs the generic computer function of processing data. Therefore, generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 
Next, the limitations include a heatmap and a geofence which are simply labels given to abstract concepts that are not related to a technical field which means these elements do not limit the abstract idea to a particular technological environment or offer an improvement to a technical field. For example, the claimed heat map is any map showing data points associating user activity to geographic locations, such as a map having pins denoting a user requested data at a 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides series of steps related to a marketing practice along with a general link to a technical environment. In short, the claims simply do something on the technology, which does not require doing something to technology. Further, implementing this abstract marketing concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite generic user devices performing the function of requesting information and location tracking by some type of generic location technology.
Although a computer is claimed, it is asserted that the abstract ideas do not even require computer automation to create a map, analyze density distributions and generate geofences. Examiner respectfully asserts that a human collecting data, creating a map overlay and analyzing data then defining a targeted area having a boundary then modifying the map is the concept that the applicant seeks to patent, which leads to the conclusion that the claims are not significantly more than the abstract idea because all the claims offer is computerized automation of this manual process. Implementing these fundamental and abstract marketing concepts using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the performance of a business practice known from the pre-internet world with the requirement that computerized elements process activity data that is 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmela et al. (U.S. 2008/0250337; Hereafter: Lemmela) in view of Anantha et al. (U.S. 2007/0211673A1; Hereafter: Anantha).
As per Claim 1: Lemmela in view of Anantha discloses the following limitations; 
1.    A method comprising: 
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will become more prevalent. A location based posting is where a user creates and posts information about a location, typically about the user's present location. As more devices, tools and services start to enable location based postings, the amount of location based information will grow fast.” [0002]. See, “In a first embodiment, the present invention includes a method comprising identifying a plurality of postings for a geographic area, the 
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela discloses causing a presentation of the geographic heatmap in a user interface on a computering device; and See, “FIG. 1 shows this information in the form of information superimposed over a location map 22. This information may in the form a cloud 24 or 26. Based on location postings available, a cloud 24 may be placed, superimposed, or overlaid on to the map 22. This cloud 24 may indicate an area of interest based on the 
Lemmela does not disclose rendering, on the geographic heatmap in the user interface, a plurality of concentric circles around a target location, the plurality of concentric circles being higher in number as the number of location data points associated with the target location increases; 
However, Anantha discloses concentric circle being higher as the data points (i.e. users) increase. For example, the density of devices in 402D is one, the density in 402c is two and so on…  See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D. At the center of the circles 402A-402D is an image representing the computing device that is executing the wireless presence application 226. The name 406E of the current user of the computing device executing the wireless presence application 226 is also displayed. A refresh button 408 is also displayed in the center. When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated… Indicators 404A-404E are also displayed at various locations on the circles 402A-402D. Each of the indicators 404A-404E represents the location of a detected proximately located computing device 100A-100F. The indicators 404A-404E are displayed in a location corresponding to the computed relative distance from the computing device executing the wireless presence application 226. If direction information is available, the indicators 404A-404E are displayed in a manner that shows the actual direction to the computing device. The name 406A-406E of 
Lemmela discloses receiving a density profile update associated with the density distributions of the geographic heatmap: and See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039].
Lemmela does not disclose modifying the presentation of the concentric circles around the target location based on the density profile update during the presentation of the geographic heatmap on the user interface. 
However, Anantha discloses updating the concentric circle by repeating the steps the generated the concentric circles. For example, as users enter and leave the area the number of circle are modified. See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D…When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated.” [0054]. See, “At operation 314, the wireless presence application 226 generates a user interface for presenting the obtained data regarding the proximately located computing devices and users. This may also include presenting data regarding the relative distances and directions to the computing devices. FIG. 4 shows an illustrative user interface for providing this information in one implementation. Accordingly, 
Therefore, from the teaching of Anantha, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with locations, as disclosed by Lemmela, to include concentric circles that are higher and modifying the display with updated information, as taught by Anantha, for the purpose of evaluating whether users of the wireless network located nearby a location have common interests. ¶3.

As per Claim 2: Lemmela in view of Anantha discloses the following limitations; 
Anantha discloses 2.    The method of claim 1, wherein the parameters included in the density profile of the target location indicate a number of location data points within a predefined area centered around the target location. See, “The indicators 404A-404E are displayed in a location corresponding to the computed relative distance from the computing device executing the wireless presence application 226.” [0055].

As per Claim 3: Lemmela in view of Anantha discloses the following limitations; 
3.    The method of claim 1, further comprising: 
Lemmela discloses receiving an update to the one or more thresholds; and based on the update to the one or more thresholds, See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. 
Anantha discloses dynamically altering the display of the concentric circles on the geographic heatmap in the user interface. See, “When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated.” [0054]. See, “In a similar manner, this information may be updated as users join or exit the meeting to indicate the time at which users joined or left.” [0066]. See also [0051-0053] for the process.

As per Claim 4: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 4.    The method of claim 1, wherein the geographic heatmap identifies density distributions of various densities, and wherein the creating the geographic heatmap includes generating a scheme to highlight the various densities among the density distributions identified by the geographic heatmap. See, “Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings.” [0028].

As per Claim 5: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 5.    The method of claim 1, further comprising: accessing user demographics of the group of users corresponding to the plurality of location data points, and wherein the creating the geographic heatmap includes labeling the density distributions according to the accessed user demographics of the group of users, and wherein the promotional publications are further associated with the user demographics of the group of users. Examiner’s note: Lemmela at [0028] discloses groups having interests such as tourists, teenagers, and bird watches, and [0029-0030] disclose labels. Examiner respectfully asserts that the teaches of these paragraphs in Lemmela discloses teenager as a demographic for group of users and in the next paragraph discloses that word are super imposed over areas of interest. The interfaces shown in figures 1, 3a, 3b and 5 have multiple areas labeled that associate a teenager with promote locations, such a restaurants, nightclubs, shoes or cafés. The interface are promotional publications for venues the provide these services and products.  See, “Words may be placed proximate with or superimposed over the clouds 24, 26 which describe items of interest for that area on the map. In one embodiment these words are selected from the location postings for that area, the words can express a common theme, or salient words, for the postings.” [0029].

As per Claim 6: Lemmela in view of Anantha discloses the following limitations; 
 6.    The method of claim 1, further comprising: receiving an indication to update the geographic heatmap based on a new pre-defined threshold value; and analyzing the density distributions to identify a new target location with a density profile including parameters exceeding the new pre-defined threshold value. Examiner’s note: A first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, as second examples is location having a certain level of posting and a third is semantic-distances of posts using k-means clustering and a fourth example is actual physical distance between locations. Further, all of these examples are updated as the user searches for different information at different location and time periods.
First example: See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display 
Second example: See, “Icons may also be used to as a meta-category, such as a food icon may be displayed at all clusters that have a certain a level of postings regarding places to eat, even if the underlying salient words do not all match, but do fit into a general category of places to eat.” [0030]. See, “In another embodiment, if a user defines keywords s/he is interested in (by using search, favorite keywords etc.), the present invention can calculate the density of messages containing the word around the city, and then visualize to the user the locations where the density is above certain level.” [0035].
Third example: See, “The proximity of postings is also determined, step 104. In one embodiment, the clustering of location postings is considered important, and a standard K-means clustering algorithm may be employed. Typically a modified version of the K-means clustering algorithm would be employed with a suitably defined similarity measure taking into account both the similarity between the postings (by salient words or some other measure) and the geographic distance. In other embodiments, other methods may utilize ontologies, common-sense knowledge sources, calculating "semantic distances" between words and phrases, or given sufficient amounts of data, unsupervised learning methods like self-organizing maps (SOM).” [0035].
Fourth example: See, “As another example, the visualization or cloud enclosed is based on the algorithm that the place (x,y) is within a cloud if the distance to the nearest message (in the cluster) containing the word is less than, for example, 20 meters.” [0036].

As per Claim 7: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 7.    The method of claim 1, wherein the collecting the plurality of location data points is performed over a pre-defined interval of time, and wherein the creating the geographic heatmap is performed after the pre-defined interval of time has elapsed, the density distributions of the geographic heatmap being concentrations of the location data points collected over the pre-defined interval of time. See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See also [0039], Figure 5 and Figure 6 for a slider bar that adjust a heat map shown on a user screen.

As per Claim 8: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 8.    The method of claim 1, wherein the request to the central server received via the network from the user device includes at least one of: a request to access an online page, a request to purchase an item available for sale, a request to perform a user-based check-in, a request to perform a location-based search, a request to view an online map, and a request to access information via an application installed on the user device. Examiner’s note: [0002] discloses that the posting are created using mobile terminals and public-accessible data base, [0039-0040] provides an example of mobile terminals accessing internet applications using web browsers. The request to post 

As per Claim 9: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 9.    The method of claim 1, further comprising: receiving a location of a target user proximate to one of the plurality of identified locations, and wherein the analyzing the density distributions to identify the target location is further based on the received location of the target user. See, “PS receiver 64 receives GPS transmissions and communicates with processor 52 to enable the processor to determine current location information for mobile device 50. Mobile device 50 may also take advantage of other positioning mechanisms, such as positioning methods based on communication signals between the mobile device and base stations (e.g., triangulation methods) and proximity based methods (e.g., communication with a BLUETOOTH proximity sensor).” 

As per Claim 10: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 10.    The method of claim 1, further comprising: causing presentation of the promotional publications associated with the target location to a further user device, the further user device having previously sent a request that corresponds to the location data point included in the target location. See, “This embodiment may present the information to the user in the form of a cloud 32 as shown in FIG. 2B representing the posting cluster, using a keyword overlaid on top. Users may switch back and forth between different views, for example by selecting the cloud 32 using any selection method provided by the user interface, in order to then see the locations postings 30 as shown in FIG. 2A. Users may switch between views for an entire display 20, or for selected areas.” [0031].

As per Claim 12: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 12.    The method of claim 1, wherein the shape of the geofence around the target location is based on the parameters included in the density profile of the target location. Examiner’s note: At [0012, 0013, 0027-0032] Lemmela explains clouds (geofences) around areas. The user is able to select clouds and view promotional material as shown in Figure 2A and 2B.  See, “The display information may include a plurality of shaped boundaries, each of the shaped boundaries indicating an area of the map display wherein a common word is present in a plurality of postings with location information proximate the 

As per Claim 13: Lemmela in view of Anantha discloses the following limitations; 
13.    A system comprising: one or more processors and 
a memory storing instructions that when executed by the one or more processor, configure the system to perform operations comprising:
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will 
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density-distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
 causing a presentation of the geographic heatmap in a user interface on a computing device; and See, “FIG. 1 shows this information in the form of information superimposed over a location map 22. This information may in the form a cloud 24 or 26. Based on location postings available, a cloud 24 may be placed, superimposed, or overlaid on to the map 22. This cloud 24 may indicate an area of interest based on the postings within this area. In the present example, this cloud 24 indicates an area with several shopping opportunities, such as a shopping district. Similarly, a cloud 26 indicating an area with one or more cafes may be placed over an area of the location map 22.” [0021].
Lemmela does not disclose rendering, on the geographic heatmap in the user interface, a plurality of concentric circles around a target location, the plurality of concentric circles being higher in number as the number of location data points associated with the target location increases.
However, Anantha discloses concentric circle being higher as the data points (i.e. users) increase. For example, the density of devices in 402D is one, the density in 402c is two and so on…  See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D. At the center of the circles 402A-402D is an image representing the computing device that is executing the wireless presence application 226. The name 406E of the current user of the computing device executing the wireless presence application 226 is also displayed. A refresh button 408 is also displayed in the center. When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated… Indicators 404A-404E are also displayed at various locations on the circles 402A-402D. Each of the 
Lemmela discloses receiving a density profile update associated with the density distributions of the geographic heatmap; and See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039].
Lemmela does not disclose modifying the presentation of the concentric circles around the target location based on the density profile update during the presentation of the geographic heatmap on the user interface.
However, Anantha discloses updating the concentric circle by repeating the steps the generated the concentric circles. For example, as users enter and leave the area the number of circle are modified. See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D…When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon 
Therefore, from the teaching of Anantha, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with locations, as disclosed by Lemmela, to include concentric circles that are higher and modifying the display with updated information, as taught by Anantha, for the purpose of evaluating whether users of the wireless network located nearby a location have common interests. ¶3.

As per Claim 14: Lemmela in view of Anantha discloses the following limitations; 
Anantha discloses 14.    The system of claim 13, wherein the parameters included in the density profile of the target location indicate a number of location data points within a predefined area centered around the target location. See, “The indicators 404A-404E are displayed in a location corresponding to the computed relative distance from the computing device executing the wireless presence application 226.” [0055].

As per Claim 15: Lemmela in view of Anantha discloses the following limitations; 
15.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising:
Lemmela discloses receiving an update to the one or more thresholds; and See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039]. See also, at [0037] and [0039] there is a first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, at [0030] and [0035] there is a second examples of a location having a certain level of posting and at [0035] there is also third example of semantic-distances of posts using k-means clustering and at [0036] there is a fourth example of actual physical distance between locations.
Anantha discloses based on the update to the one or more thresholds, dynamically altering the display of the concentric circles on the geographic heatmap in the user interface. See, “When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated.” 

As per Claim 16: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 16.    The system of claim 13, wherein the geographic heatmap comprises density-distributions of various densities, and wherein the one or more processors are further configured to perform operations comprising generating a scheme to highlight the various densities among the density distributions identified by the geographic heatmap. See, “Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings.” [0028].


As per Claim 17: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 17. The system of claim 13, wherein the one or more processors are further configured to operations comprising: access user demographics of the group of users corresponding to the plurality of location data points; and label the density distributions according to the accessed user demographics of the group of users, and wherein the promotional publications are further associated with the user demographics of the group of users. Examiner’s note: Lemmela at [0028] discloses groups having interests such as tourists, teenagers, and bird watches, and [0029-0030] disclose labels. See, “Words may be placed proximate with or superimposed over the clouds 24, 26 

As per Claim 18: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 18.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising: receiving an indication to update the geographic heatmap based on a new predefined threshold value, and analyzing the density distributions to identify a new target location with a density profile including parameters exceeding the new pre-defined threshold value. Examiner’s note: A first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, as second examples is location having a certain level of posting and a third is semantic-distances of posts using k-means clustering and a fourth example is actual physical distance between locations. Further, all of these examples are updated as the user searches for different information at different location and time periods.
First example: See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. 
Second example: See, “Icons may also be used to as a meta-category, such as a food icon may be displayed at all clusters that have a certain a level of postings regarding places to eat, even if the underlying salient words do not all match, but do fit into a general category of places to eat.” [0030]. See, “In another embodiment, if a user defines keywords s/he is interested in (by using search, favorite keywords etc.), the present invention can calculate the density of messages containing the word around the city, and then visualize to the user the locations where the density is above certain level.” [0035].
Third example: See, “The proximity of postings is also determined, step 104. In one embodiment, the clustering of location postings is considered important, and a standard K-means clustering algorithm may be employed. Typically a modified version of the K-means clustering algorithm would be employed with a suitably defined similarity measure taking into account both the similarity between the postings (by salient words or some other measure) and the geographic distance. In other embodiments, other methods may utilize ontologies, common-sense knowledge sources, calculating "semantic distances" between 
Fourth example: See, “As another example, the visualization or cloud enclosed is based on the algorithm that the place (x,y) is within a cloud if the distance to the nearest message (in the cluster) containing the word is less than, for example, 20 meters.” [0036].

As per Claim 19: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 19.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising: collecting the plurality of location data points over a pre-defined interval of time, and creating the geographic heatmap after the pre-defined interval of time has elapsed, the density distributions of the geographic heatmap being concentrations of the location data points collected over the pre-defined interval of time. See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See also [0039], Figure 5 and Figure 6 for a slider bar that adjust a heat map shown on a user screen.

As per Claim 20: Lemmela in view of Anantha discloses the following limitations; 
20.    A non-transitory machine-readable medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will become more prevalent. A location based posting is where a user creates and posts information about a location, typically about the user's present location. As more devices, tools and services start to enable location based postings, the amount of location based information will grow fast.” [0002]. See, “In a first embodiment, the present invention includes a method comprising identifying a plurality of postings for a geographic area, the postings including location information; scanning the plurality of postings for common words; and grouping into a group at least two postings of the plurality of postings based on the common words. It also includes creating display information based on the group, the display information created utilizing the location information for the at least two postings in 
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela discloses causing a presentation of the geographic heatmap in a user interface on a computing device; and See, “FIG. 1 shows this information in the form of information superimposed over a location map 22. This information may in the form a cloud 24 or 26. Based on location postings available, a cloud 24 may be placed, superimposed, or overlaid on to the map 22. This cloud 24 may indicate an area of interest based on the postings within this area. In the present example, this cloud 24 indicates an area with several shopping opportunities, such as a shopping district. Similarly, a cloud 26 indicating an area with one or more cafes may be placed over an area of the location map 22.” [0021].
 rendering, on the geographic heatmap in the user interface, a plurality of concentric circles around a target location, the plurality of concentric circles being higher in number as the number of location data points associated with the target location increases.
However, Anantha discloses concentric circle being higher as the data points (i.e. users) increase. For example, the density of devices in 402D is one, the density in 402c is two and so on…  See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D. At the center of the circles 402A-402D is an image representing the computing device that is executing the wireless presence application 226. The name 406E of the current user of the computing device executing the wireless presence application 226 is also displayed. A refresh button 408 is also displayed in the center. When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated… Indicators 404A-404E are also displayed at various locations on the circles 402A-402D. Each of the indicators 404A-404E represents the location of a detected proximately located computing device 100A-100F. The indicators 404A-404E are displayed in a location corresponding to the computed relative distance from the computing device executing the wireless presence application 226. If direction information is available, the indicators 404A-404E are displayed in a manner that shows the actual direction to the computing device. The name 406A-406E of the user of the computing device is displayed next to each indicator 404A-404E, respectively.” [0054-0055]. See also Figure 4.
 receiving a density profile update associated with the density distributions of the geographic heatmap; and See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039].
Lemmela does not disclose modifying the presentation of the concentric circles around the target location based on the density profile update during the presentation of the geographic heatmap on the user interface.
However, Anantha discloses updating the concentric circle by repeating the steps the generated the concentric circles. For example, as users enter and leave the area the number of circle are modified. See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D…When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated.” [0054]. See, “At operation 314, the wireless presence application 226 generates a user interface for presenting the obtained data regarding the proximately located computing devices and users. This may also include presenting data regarding the relative distances and directions to the computing devices. FIG. 4 shows an illustrative user interface for providing this information in one implementation. Accordingly, additional details regarding this user interface will be provided below with respect to FIG. 4. From operation 314, the routine 300 continues to operation 316, where it ends.” [0053].
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmela in view of Anantha further in view of Chang et al. (U.S. 2014/0129293 A1; Hereafter: Chang)
As per Claim 11: Lemmela in view of Anantha and Chang discloses the following limitations; 
Lemmela discloses 11.    The method of claim 1, further comprising: analyzing the density distributions within the geographic heatmap to identify the target location from one of the plurality of identified locations with a density profile including parameters exceeding one or more pre-defined thresholds; Examiner’s note: At [0037] and [0039] there is a first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, at [0030] and [0035] there is a second examples of a location having a certain level of posting and at [0035] there is also third example of semantic-distances of posts using k-means clustering and at [0036] there is a fourth example of actual physical distance between locations. 
Lemmela discloses generating a geofence around the target location, the geofence enabling detection of target users for distribution of promotional publications associated with the target location, a size of the geofence around the target location being based on the parameters included in the density profile of the target location; Examiner’s note: At [0012, 0013, 0027-0032] Lemmela explains clouds (geofences) around areas. The user is able to select clouds and view promotional material as shown in Figure 2A and 2B.  Further the map shown to the user is based on the user location. These clouds and related posts recommending the location are promotional, thus the mere existence of these clouds is enough to enable detection of target users for distribution of promotional publications. See, “The display information may include a plurality of shaped boundaries, each of the shaped boundaries indicating an area of the map display wherein a common word is present in a plurality of postings with location information proximate the area of the map display.” [0013]. See, “This embodiment may present the information to the user in the form of a cloud 32 as shown in FIG. 2B representing the posting cluster, using a keyword overlaid on top. Users may switch back and forth between different views, for example by selecting the cloud 32 using any selection method provided by the user interface, in order to then see the locations postings 30 as shown in FIG. 2A.” [0031]. 
Lemmela does not disclose detecting a target user, via a corresponding device, as being within the generated geofence around the target location; Examiner’s note: At [0026. 0042] Lemmela explains that the map is based on the users location so the map information shown to the user is clearly based the user being in the area of the cloud and [0033] discloses detecting that the user that made the posting is in the location, which can be interpreted as a target user because this limitation does not require targeting any content to the user. Nevertheless a secondary reference is cited to explicitly disclose detecting a target user within a geofence and targeting that user with information. 

Therefore, from the teaching of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with locations and the clouds surrounding the areas, as disclosed by Lemmela in view of Anantha, to detect a target user within the geofence (cloud) and target advertising, as taught by Chang, for the purpose of pinpointing a locations, and delivering a specific advertisement to users that come within a pre-defined geographic area around that location. ¶4.

Response to Applicant’s Arguments
Examiner response to 35 USC 101 arguments: As an initial matter, the claims at issue in this application are far broader than those allowed in application 14/188,996. Further, the allowance of those claims was prior to the 2019 PEG, updated 101 training and updates to 2106 Patent Subject Matter Eligibility in the MPEP. Examiner respectfully asserts the 101 analysis set forth above is consistent with Patent Office guidelines. 
Examiner response to 35 USC 103 arguments: Both Lammela and Anantha are newly applied as a result of an updated search and read on the broader concepts claimed in this application. The applicant appears to be attacking each reference individually by asserting that both references do not individually teach or suggest both heat maps and concentric circles. The rejection set forth above relies on Lemmela to disclose heat maps and the majority of the limitations related density of user request in an area. As set forth above Anantha clearly discloses the that number of concentric circles depends on the number of user devices in the area. Anantha 
Although not applied to the claims Nordstrom US 2013/0028227 is cited to disclose heatmaps based on search requests in an area. The system has the ability to store Customer search queries with the Customers' profile information and, either via manual or automatic methods, analyze these Customer(s) input(s) and search data and generate reports, such as " heat maps", that map Customer locations or search history based on various criteria such as products of interest.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688